            Case 2:16-cr-00347-MHT-KFP Document 181 Filed 10/08/20 Page 1 of 6


AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Middle District of Alabama
                                                                     )
            UNITED STATES OF AMERICA                                     JUDGMENT IN A CRIMINAL CASE
                                                                     )
                                V.                                       (For Revocation of Probation or Supervised Release)

             SERGIO MANUEL SANCHEZ
                                                                         Case No. 2:16cr347-MHT-01
                                                                         USM No. 16914-002
                                                                          Angela Smith
                                                                                                   Defendant's Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)          1, 2 and 6 of the petition       of the term of supervision. filed 5/15/20
❑ was found in violation of condition(s) count(s)                                     after denial of guilt.
The defendant is adjudicated guilty ofthese violations:


Violation Number              Nature of Violation                                                              Violation Ended
1                               The defendant failed to refrain from any unlawful use of a                     03/12/2020

                                controlled substance.

                                The defendant unlawfully possessed a controlled substance.                     03/12/2020



       The defendant is sentenced as provided in pages 2 through             6        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
❑ The defendant has not violated condition(s)                               and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 5661                                                    10/07/2020
                                                                                              Date of Imposition of Judgment
Defendant's Year of Birth:           1989
                                                                                               /s/ M ron H. Thom•son
City and State of Defendant's Residence:                                                            Signature of Judge
Brunswick, GA
                                                                               MYRON H. THOMPSON, U.S. DISTRICT JUDGE
                                                                                                   Name and Title ofJudge


                                                                                                       10/08/2020
                                                                                                          Date
           Case 2:16-cr-00347-MHT-KFP Document 181 Filed 10/08/20 Page 2 of 6

 AO 245D(Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                         Judgment—Page   2    of    6
 DEFENDANT: SERGIO MANUEL SANCHEZ
 CASE NUMBER: 2:16cr347-MHT-01

                                                  ADDITIONAL VIOLATIONS

                                                                                                              Violation
Violation Number               Nature of Violation                                                           Concluded
6                              The defendant failed to pay the total special assessment fee imposed on the   03/23/2017

                               Judgment[No. 145] in accordance with the Schedule of Payments Sheet.
             Case 2:16-cr-00347-MHT-KFP Document 181 Filed 10/08/20 Page 3 of 6

AO 245D(Rev. 09/19)   Judgment in a Criminal Case for Revocations
                      Sheet 2— Imprisonment
                                                                                                Judgment — Page   3   of   6
DEFENDANT: SERGIO MANUEL SANCHEZ
CASE NUMBER: 2:16cr347-MHT-01


                                                          IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Time Served. The term of supervised release imposed on January 30, 2020 is revoked.(Defendant shall be released to
the Federal Defenders Office to be transported to Aletheia House by 11:30 a.m. on Thursday, October 8, 2020.)


     ❑ The court makes the following recommendations to the Bureau ofPrisons:




     ❑ The defendant is remanded to the custody of the United States Marshal.

     ❑ The defendant shall surrender to the United States Marshal for this district:
         ❑    at                                ❑ a.m.         ❑ p.m.     on
         ❑    as notified by the United States Marshal.

     ❑ The defendant shall surrender for service of sentence at the institution designated by the Bureau ofPrisons:
         ❑    before 2 p.m. on
         ❑    as notified by the United States Marshal.
         ❑    as notified by the Probation or Pretrial Services Office.

                                                                    RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                      to

at                                                 with a certified copy of this judgment.




                                                                                             UNITED STATES MARSHAL


                                                                        By
                                                                                          DEPUTY UNITED STATES MARSHAL
           Case 2:16-cr-00347-MHT-KFP Document 181 Filed 10/08/20 Page 4 of 6

AO 245D(Rev. 09/19)   Judgment in a Criminal Case for Revocations
                      Sheet 3 — Supervised Release
                                                                                                 Judgment—Page      4     of       6
DEFENDANT: SERGIO MANUEL SANCHEZ
CASE NUMBER: 2:16cr347-MHT-01
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:


 1 Year.




                                                 MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               El The above drug testing condition is suspended, based on the court's determination that you pose a low risk offuture
                   substance abuse.(check V.apphcable)
4.  0 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution.(check ifapplicable)
5.   IY.f You must cooperate in the collection of DNA as directed by the probation officer.(check I.applicable)
6.  0 You must comply with the requirements of the Sex Offender Registration and Notification Act(34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check V"applicable)
7.  0 You must participate in an approved program for domestic violence.(check V"applicable)

You must comply with the standard c,onditions that have been adopted by this court as well as with any other conditions on the attached
page.
           Case 2:16-cr-00347-MHT-KFP Document 181 Filed 10/08/20 Page 5 of 6

AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3A — Supervised Release
                                                                                                 Judgment—Page      5     of       6
DEFENDANT: SERGIO MANUEL SANCHEZ
CASE NUMBER: 2:16cr347-MHT-01

                                   STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
             Case 2:16-cr-00347-MHT-KFP Document 181 Filed 10/08/20 Page 6 of 6

  AO 245D(Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 3D — Supervised Release
                                                                                         Judgment—Page   6     of      6
  DEFENDANT: SERGIO MANUEL SANCHEZ
  CASE NUMBER: 2:16cr347-MHT-01

                                      SPECIAL CONDITIONS OF SUPERVISION
1. The defendant shall compiete the 28-day in-patient program at Aletheia House located in Montgomery, AL.

2. The defendant shall be released to the Federal Defenders Office to be transported to Aletheia House by 11:30 a.m. on
Thursday, October 8, 2020.

3. The defendant shall continue to receive out-patient treatment at Gateway Behavioral Health Services and MAT with Dr.
Robert Holland after completion of the 28-day in-patient treatment program at Aletheia House.

4. The defendant shall participate in any additional drug treatment program as directed by the U.S. Probation Office and
shall contribute to the cost of any treatment based on his ability to pay and the availability of third-party payments.

5. The defendant shall participate in drug testing to determine whether he has reverted to the use of illegal drugs.

6. The defendant shall submit to a search of his person, residence, office and vehicle pursuant to the search policy of this
Court.
